

116 HR 3038 IH: Securing American Science and Technology Act of 2019
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3038IN THE HOUSE OF REPRESENTATIVESMay 30, 2019Ms. Sherrill (for herself, Mr. Gonzalez of Ohio, Mr. Langevin, Ms. Stefanik, Ms. Johnson of Texas, and Mr. Lucas) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an interagency working group to coordinate activities and develop policy guidance to
			 protect federally funded research and development from foreign
			 interference, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing American Science and Technology Act of 2019. 2.Interagency working group (a)In generalThe Director of the Office of Science and Technology Policy (OSTP), acting through the National Science and Technology Council (NSTC), in consultation with the National Security Advisor, shall establish an interagency working group to coordinate activities to protect federally funded research and development from foreign interference, cyberattacks, theft, or espionage and to develop common definitions and best practices for Federal science agencies and grantees, while accounting for the importance of the open exchange of ideas and international talent required for scientific progress and American leadership in science and technology.
			(b)Membership
 (1)In generalThe working group shall include a representative of each— (A)the National Science Foundation;
 (B)the Department of Energy; (C)the National Aeronautics and Space Administration;
 (D)the National Institute of Standards and Technology; (E)the Department of Commerce;
 (F)the National Institutes of Health; (G)the Department of Defense;
 (H)the Department of Agriculture; (I)the Department of Education;
 (J)the Department of State; (K)the Department of the Treasury;
 (L)the Department of Justice; (M)the Department of Homeland Security;
 (N)the Central Intelligence Agency; (O)the Federal Bureau of Investigation;
 (P)the Office of the Director of National Intelligence; (Q)the Office of Management and Budget;
 (R)the National Economic Council; and (S)such other Federal department or agency as the President considers appropriate.
 (2)ChairThe working group shall be chaired by the Director of the Office of Science and Technology Policy (or the Director’s designee).
 (c)Responsibilities of the working groupThe working group established under subsection (a) shall— (1)identify and track known and potential cyber, physical, and human intelligence threats and vulnerabilities within the United States scientific and technological enterprise;
 (2)coordinate efforts among agencies to share important information, including specific examples of foreign interference, cyberattacks, theft, or espionage directed at federally funded research and development or the integrity of the United States scientific enterprise;
 (3)identify and assess existing mechanisms for control of federally funded research and development; (4)develop an inventory of—
 (A)terms and definitions used across Federal science agencies to delineate areas that may require additional control; and
 (B)policies and procedures at Federal science agencies regarding control of federally funded research; and
 (5)develop and periodically update unclassified policy guidance to assist Federal science agencies and grantees in defending against threats to federally funded research and development and the integrity of the United States scientific enterprise that—
 (A)includes— (i)descriptions of known and potential threats to federally funded research and development and the integrity of the United States scientific enterprise;
 (ii)common definitions and terminology for classification of research and technologies that are controlled;
 (iii)identified areas of research or technology that might require additional controls; (iv)recommendations for how control mechanisms can be utilized to protect federally funded research and development from foreign interference, cyberattacks, theft or espionage, including any recommendations for updates to existing control mechanisms;
 (v)recommendations for best practices for Federal science agencies and grantees to defend against such threats;
 (vi)assessments of potential consequences that any proposed practices would have on international collaboration and United States leadership in science and technology; and
 (vii)a classified addendum as necessary to further inform Federal science agency decisionmaking; and (B)accounts for the range of needs across different sectors of the United States science and technology enterprise.
 (d)Coordination with national academies roundtableThe Director of the Office of Science and Technology Policy shall coordinate with the Academies to ensure that at least one member of the interagency working group is also a member of the roundtable under section 3.
 (e)Interim reportNot later than 6 months after the date of enactment of this Act, the Director of the Office of Science and Technology Policy shall provide a report to the relevant Committees that includes the inventory required under subsection (c)(4), and an update on progress toward developing the policy guidance required under subsection (c)(5), as well as any additional activities undertaken by the working group in that time.
 (f)Biennial reportingTwo years after the date of enactment of this Act, and at least every 2 years thereafter, the Director of the Office of Science and Technology Policy shall provide a summary report to the relevant Committees on the activities of the working group and the most current version of the policy guidance required under subsection (c)(5).
			3.National Academies Science, Technology, and Security Roundtable
 (a)In generalThe National Science Foundation, the Department of Energy, and the Department of Defense, and any other agencies as determined by the Director of the Office of Science and Technology Policy, shall enter into a joint agreement with the Academies to create a new National Science, Technology, and Security Roundtable (hereinafter in this section referred to as the roundtable).
 (b)ParticipantsThe roundtable shall include senior representatives and practitioners from Federal science, intelligence, and national security agencies, law enforcement, as well as key stakeholders in the United States scientific enterprise including institutions of higher education, Federal research laboratories, industry, and non-profit research organizations.
 (c)PurposeThe purpose of the roundtable is to facilitate among participants— (1)exploration of critical issues related to protecting United States national and economic security while ensuring the open exchange of ideas and international talent required for scientific progress and American leadership in science and technology;
 (2)identification and consideration of security threats and risks involving federally funded research and development, including foreign interference, cyberattacks, theft, or espionage;
 (3)identification of effective approaches for communicating the threats and risks identified in paragraph (2) to the academic and scientific community, including through the sharing of unclassified data and relevant case studies;
 (4)sharing of best practices for addressing and mitigating the threats and risks identified in paragraph (2); and
 (5)examination of potential near- and long-term responses by the government and the academic and scientific community to mitigate and address the risks associated with foreign threats.
 (d)Report and briefingThe joint agreement under subsection (a) shall specify that— (1)the roundtable shall periodically organize workshops and issue publicly available reports on the topics described in subparagraph (c) and the activities of the roundtable; and
 (2)not later than March 1, 2020, the Academies shall provide a briefing to relevant Committees on the progress and activities of the roundtable.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section from fiscal year 2020 to 2024— (1)the Director of the National Science Foundation, $2,000,000;
 (2)the Secretary of Energy, $1,500,000; and (3)the Secretary of Defense, $1,500,000.
 4.DefinitionsIn this Act: (1)AcademiesThe term Academies means the National Academies of Science, Engineering and Medicine.
 (2)Federal science agencyThe term Federal science agency means any Federal agency with at least $100,000,000 in basic and applied research obligations in fiscal year 2018.
 (3)GranteeThe term grantee means an entity that is— (A)a recipient of a Federal grant; and
 (B)an institution of higher education or a non-profit organization. (4)Relevant CommitteesThe term relevant Committees means—
 (A)the Committee on Science, Space, and Technology of the House of Representatives; (B)the Committee on Commerce, Science, and Transportation of the Senate;
 (C)the Committee on Armed Services of the House of Representatives; and (D)the Committee on Armed Services of the Senate.
				